Citation Nr: 0622033	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  00-05 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder (to include schizophrenia and post-traumatic stress 
disorder (PTSD)).

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, D.G., A.G., and D.V.




ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to April 1973.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
in December 1999 (PTSD) and August 2001 (hepatitis and 
schizophrenia) by the Albuquerque, New Mexico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2003, the veteran testified at a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  A September 2003 Board decision determined that new 
and material evidence had been submitted, reopened the claim 
of entitlement to service connection for schizophrenia, and 
remanded the issues on appeal for additional development.


FINDINGS OF FACT

1.  The record includes competent evidence that the veteran 
has schizophrenia and competent evidence that such disability 
is related to his active service.

2.  Hepatitis was not manifested in service, and is not shown 
to be related to the veteran's military service or to any 
incident therein.


CONCLUSIONS OF LAW

1.  Service connection for schizophrenia is warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  Service connection for hepatitis is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via March 2001, December 2001, and January 2002 letters, the 
veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, notice was provided prior 
to the transfer of the case and certification of the appeal 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C.A. §  5103(a) and 38 C.F.R. 
§ 3.159(b).  As the veteran has now had content-complying 
notice, and has had ample opportunity to respond and 
participate in the adjudicatory process, the procedure 
outlined is not at odds with the principles espoused in 
Pelegrini.  In April 2006 the veteran was provided notice in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran's service medical records are associated with the 
claims file, as are VA examination reports and treatment 
records.  As there is no evidence that the veteran suffered 
an injury, disease or event related to hepatitis in service, 
an examination for an opinion as to a possible relationship 
between hepatitis and his military service is not necessary.  
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004).  The veteran has not identified any pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran's February 1968 enlistment examination revealed 
that he had tattoos on both arms.  A service medical record 
dated in August 1972 indicates that he received sutures by a 
German doctor the prior night.  He had lacerations on his 
left arm.  The veteran's February 1973 service separation 
examination reflects that he had tattoos on his arms and also 
noted that he had a left forearm scar.  The veteran's service 
separation examination noted no complaints, findings, or 
diagnosis pertaining to the liver or hepatitis.

A medical record dated in September 1998 notes that the 
veteran had a three-year history of schizophrenia.

A VA medical record dated in January 1999 shows assessments 
including hepatitis A, B, C, and schizophrenia, stable.

In a statement dated in August 1999, the veteran's sister 
recalled that he exhibited extreme behavioral changes 
following his release from the military.

In September 1999, VA received seven statements in support of 
the veteran's claim, including from friends and family 
members.  The statements essentially indicate that the 
veteran displayed significant behavioral change since his 
discharge from the military.

In a statement received in September 1999, the veteran 
indicated that he had been sent to Vietnam and served as a 
cook.  He indicated that he had achieved the rank of 
Specialist 5, and had the respect of those serving under him.  
During the last six months of his tour, he started feeling 
bad, and felt as if every one of his friends had turned 
against him.  He started drinking alcohol because it made him 
feel better.  It was at this time that he began to get into 
fights with his friends and was transferred to another unit.  
He indicated that at that time he started hearing whispering 
voices in his head.  He still heard the whispering voices 
when he was sent to Mannheim, Germany, and then discharged to 
the States.  He had several jobs after discharge from the 
Army, but had to quit them all due to his psychological 
problems.  He stated that in 1991 he went to the Albuquerque 
VAMC where paranoid schizophrenia was diagnosed.

In a statement received in October 2000, the veteran 
indicated that he received a blood transfusion at a civilian 
hospital in Mannheim, Germany, in 1972 or 1973, while 
stationed there with the 68th Transportation Company.

A January 2001 liver spleen scan revealed an impression of a 
normal exam.

In a VA medical record dated in May 2001 (and in an addendum, 
dated in May 2001), the physician indicated as follows:  "I 
am convinced that this veteran's schizophrenia had its onset 
while he was on active duty."

In a PTSD questionnaire received in May 2001, the veteran 
indicated that in 1970 he lost two of his best friends (who 
were killed in an accident).  He also indicated that they 
often had "red alerts", and that he often had a fear of 
dying.
In correspondence dated in June 2001, the RO advised the 
veteran that his PTSD questionnaire was not complete enough 
for the RO to verify the stressors reported by the veteran.

In a statement received in June 2001, the veteran indicated 
that he had felt very bad when two friends were killed in a 
road accident.  He did not know the exact timeframe and did 
not know their first names as they always used last names.

A VA psychiatric note dated in August 2001 reflects that the 
veteran's psychiatrist indicated that he had treated the 
veteran since 1994.  He noted that the veteran suffered from 
schizophrenia, and that the initial symptoms started while 
the veteran was on active duty from 1969 to 1971.  It was 
noted that the veteran had not been able to work for 10 years 
because of his disability.

In a medical record dated in November 2001, the veteran's VA 
psychiatrist indicated that all evidence from his medical 
record and multifamily member reports documented that he had 
the onset of his psychiatric disorder while on active duty.  
The diagnosis was schizophrenia.

In a statement from the veteran's wife received in November 
2001, she indicated that she had been with the veteran since 
1971 when he was stationed in Germany.  They married in 1973 
and moved to the United States.  She noticed that he "saw the 
world differently" after Vietnam.  His behavior was bad, and 
he was always having flashbacks and hallucinations; he was 
also unsociable and abusive.  He often had a difficult time 
keeping employment; in his mind, people were often whispering 
or making comments about him.

In a note dated in April 2003, the veteran's staff 
psychiatrist indicated that he had been the veteran's 
psychiatrist since 1994.  He was "very familiar with his 
administration 201 file and military and clinical records."  
The veteran's psychiatrist went on to state that it was his 
professional opinion that the veteran's currently diagnosed 
PTSD had its beginning while he was on active duty.

At the March 2003 Board hearing, the veteran's wife testified 
that she met him in 1971 in Mannheim, Germany.  She began 
noticing strange bizarre behavior from the veteran in 1971.  
When they came to the United States in 1973, they got married 
and he started having a lot of problems, especially with 
anger.  She recalled that he talked about a lot of Vietnamese 
women and kids being killed.  She stated that while the 
veteran had a lot of strange behavior in 1973 and 1974, he 
was not treated by any physicians or psychiatrists.

The veteran's sister indicated that prior to service, he had 
not had any psychiatric problems.  She first noticed that he 
was having psychiatric problems when he came home from 
Germany.  She noted that when the veteran came home, he 
stayed to himself and did not talk much.

The veteran's brother also testified that he did not notice 
that the veteran had any psychiatric problems prior to 
entering military service.  He related that shortly after 
discharge from service, the veteran, his mother and the 
brother were driving to visit some relatives.  Right out of 
the middle of nowhere, the veteran began to push his mother 
down, indicating that there was incoming fire.

The veteran indicated that he has been receiving Social 
Security disability benefits for paranoid schizophrenia since 
1991.  When questioned, he indicated that he had come under 
small arms fire, and that he had also been subjected to 
problems with rockets or mortars while participating in 
convoys.  The stated that he rode shotgun with convoys on 
days off, and took on enemy fire approximately four times.  
He estimated that he began hearing voices approximately two 
months following his witnessing of a hand grenade blowing up 
a train.  He indicated that some friends had been killed, but 
that he could not remember their names.  He also indicated 
that he saw dead bodies, including the bodies of children.  
During the last four months of his service the base he was 
staying at was attacked once by mortar rounds.  The veteran 
stated that following service he first sought psychiatric 
treatment in his home town in 1985.

On VA psychiatric examination in March 2004 the examiner 
indicated that the claims file had been reviewed, and that 
the interview lasted 90 minutes.  Testing included the 
MMPI-II, the MISS, the BVI, and the BIA.  The veteran 
indicated that he had exposure to small arms fire, rocket and 
mortar attacks and had witnessed dead bodies during his two 
tours in Vietnam.  He indicated that his most dramatic 
experience was during his second tour, when he was riding 
shotgun in a convoy truck that came under sniper fire.  He 
was first treated for depression and psychotic symptoms in 
1985, and had various medications prescribed at the time.  He 
reported a long history of alcohol abuse that began during 
his teenage years.  The diagnostic impressions included PTSD, 
chronic, severe, and schizophrenia, paranoid type.  The 
examiner stated that it was felt that the veteran's current 
PTSD and associated severe psychosocial impairment were as 
likely as not related to traumatic combat events he 
experienced during his military service in Vietnam.  While it 
was difficult to determine whether the veteran's 
schizophrenia symptoms began during his military service in 
Vietnam, the veteran's schizophrenia, according to the 
examiner, was at least as likely as not exacerbated by his 
service in Vietnam.

On March 2004 VA infectious disease examination, the examiner 
noted that the veteran's claim file was unavailable for 
review.  The veteran indicated that he had served in Vietnam 
and then in Germany and got out of service in 1979.  He 
indicated that he had a tattoo applied to his right forearm 
during basic training.  In Germany, he was involved in an 
altercation and was cut on the left arm and forearm, was 
unconscious, and woke up in a German hospital and had a blood 
transfusion.  He also stated that while in Germany he had 
tattoos etched on his anterior chest bilaterally and on his 
back.  He denied intravenous drug use.  Since service he had 
not had any operations or transfusions or any intravenous 
drug use.  It was noted that he had no specific treatment for 
hepatitis since 2001, and that he had no clinical symptoms at 
this time; jaundice, spider angiomata, edema, or weight loss 
had not been noted.  The diagnosis was chronic hepatitis C.  
The examiner stated that it was as likely as not that the 
veteran's hepatitis C was contracted in service.  The 
examiner based his opinion on the fact that his only exposure 
of needle sticks was during the tattooing process in basic 
training or during a blood transfusion in Germany.

In a statement received in March 2005, the veteran indicated 
that the two friends who had been killed were a Sergeant 
First Class T and a Staff Sergeant A.  He could not recall 
their first names because they always referred to each other 
as "sarge."  He stated that the friends were killed in a 1970 
jeep accident.

In a response received in October 2005, the Department of the 
Army indicated that it was unable to locate information about 
sergeants T and A.

Legal Criteria and Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).

I.  Psychiatric disorder

The record clearly shows the veteran has an acquired 
psychiatric disability.  His long-time treating VA 
psychiatrist has provided opinions relating his psychiatric 
disability to service.  The Board is persuaded by the 
psychiatrist's opinion, and notes that the psychiatrist is 
intimately familiar with the veteran's preservice, service, 
and postservice psychosocial and medical history.  While 
there is insufficient corroboration of a stressor in service 
to support a diagnosis of PTSD, the opinion that his 
psychiatric disability (schizophrenia) apparently became 
manifest in service is supported by the cited records (as 
well as by the multiple statements from the veteran's 
family).  The evidence does not include subsequent competent 
evidence rebutting this opinion, and as noted above, the 
Board finds it persuasive.  Further, the Board notes that the 
opinion from the March 2004 VA examiner essentially supports 
the opinion by the veteran's VA treating psychiatrist.

In summary, the record reasonably establishes both that the 
veteran has schizophrenia and that such disability is related 
to his military service.  Accordingly, service connection for 
schizophrenia is warranted.

II.  Hepatitis

As noted, the veteran's service medical records contain no 
mention of complaints or findings related to hepatitis or a 
liver disability.  Further, no such disability was noted on 
his service separation examination.

Post-service records do show a diagnosis of hepatitis.  
However, the first medical evidence of such disability is 
many years after the veteran's discharge from service.  While 
the March 2004 VA infectious disease examiner suggested that 
the veteran's hepatitis was related to service, the service 
incidents cited (i.e., obtaining tattoos and undergoing a 
blood transfusion) are not supported by the claims file.  In 
this regard, the Board observes that the March 2004 VA 
examiner specifically noted that the claims file had not been 
reviewed.  Moreover, tattoos were noted on the veteran's 
service entrance examination, and there is no documentation 
that he has ever undergone blood transfusions-prior to, 
during, or after service.  The March 2004 VA opinion has 
little probative value, as it is based on a history provided 
by the veteran (of blood transfusions in service and tattoos 
acquired in/vs. prior to service) that is unsubstantiated by 
either service medical records or by the VA and private 
treatment records that have been associated with the claims 
file.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In short, hepatitis was not manifested in service, and the 
medical evidence of record does not include a probative 
opinion relating hepatitis to the veteran's military service.  
Hence, this claim must be denied.

The Board has reviewed the statements the veteran submitted 
in support of this claim.  Although a claimant may testify as 
to symptoms he or she perceives to be manifestations of 
disability, medical diagnosis and nexus are medical questions 
that must be answered by a person with medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
is a layperson, and lacks such expertise.

The preponderance of the evidence is against this claim.  
Consequently, the "benefit of the doubt" rule does not apply, 
and service connection for hepatitis must be denied.


ORDER

Service connection for schizophrenia is granted.

Service connection for hepatitis is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


